Case 2:21-cv-00551-JLB-NPM Document 12 Filed 09/15/21 Page 1 of 3 PageID 53




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


MIGUEL ANGEL ALMARAZ,

             Plaintiff,

v.                                                 Case No. 2:21-cv-551-JLB-NPM

HOMETOWN VENTURES LLC, D/B/A
MAXX FOODS 2, SOHIL JIVANI, and
MANISHA JIVANI

             Defendant.


                                     ORDER

      Before the Court is a Motion for Entry of Clerk’s Default (Doc. 11). Plaintiff

Miguel Angel Almaraz requests the Court direct the Clerk to enter a default against

Manisha Jivani. No response was filed to the motion and the response time has

lapsed. For the reasons discussed below, the Court grants the motion.1

      “When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Before

directing the clerk to enter a default, however, the Court must determine whether



1
  Plaintiff’s counsel should note that under local rule 3.01(f) no party may submit a
proposed judgment or other order without leave.
Case 2:21-cv-00551-JLB-NPM Document 12 Filed 09/15/21 Page 2 of 3 PageID 54




Plaintiff properly effected service of process, for which Plaintiff bears the burden of

proof. Fed. R. Civ. P. 4(l); Chambers v. Halsted Fin. Servs., LLC, No. 2:13-cv-809-

FTM-38, 2014 WL 3721209, *1 (M.D. Fla. July 28, 2014); Zamperla, Inc. v. S.B.F.

S.R.L., No. 6:13-cv-1811-Orl-37, 2014 WL 1400641, *1 (M.D. Fla. Apr. 10, 2014).

      Federal Rule of Civil Procedure 4(e)(2)(B) allows the service of an individual

within a judicial district of the United States by transmitting a summons and a

complaint at the individual’s dwelling or usual place of abode with someone of

suitable age and discretion who resides therein. Further, Florida Statute Section

48.031 permits substitute service by leaving copies of the service documents at the

person’s usual place of abode with any person residing therein who is 15 years of

age or older and informing the person of the contents of the documents. Here, on

August 20, 2021, the process server served Manisha Jivani at her residence by

substitute service on Rosa Zapa, a person of suitable age and discretion who resides

there (Doc. 10).

      The Court finds Plaintiff properly effected service of process on Defendant

Jivani, who failed to timely respond to the Complaint (Doc. 1). Therefore, the Court

finds a clerk’s default must be entered pursuant to Rule 55(a). Accordingly, the

Motion for Entry of Clerk’s Default (Doc. 11) is GRANTED, and the Clerk is

directed to enter a default against Defendant Manisha Jivani.

      Within thirty-five (35) days after entry of a clerk’s default, Plaintiff must


                                          2
Case 2:21-cv-00551-JLB-NPM Document 12 Filed 09/15/21 Page 3 of 3 PageID 55




apply for the default judgment or file a paper identifying each unresolved issue

necessary to entry of the default judgment. M.D. Fla. R. 1.10(c).

      ORDERED in Fort Myers, Florida on September 15, 2021.




                                         3
